     Case 2:19-cv-01340-KOB-HNJ Document 30 Filed 03/29/21 Page 1 of 3                     FILED
                                                                                  2021 Mar-29 AM 09:20
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JACOB DEON FONVILLE,                       )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:19-cv-01340-KOB-HNJ
                                           )
KELLER W. SPEAKS, et al.,                  )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION

      On January 12, 2021, the magistrate judge filed a report recommending the

court grant defendants Speaks and McLemore’s motion for summary judgment and

dismiss plaintiff’s Eighth Amendment excessive force claims with prejudice. (Doc.

25). The magistrate judge found that neither plaintiff’s complaint nor his unsworn

response to the defendants’ motion for summary judgment specifically refute the

defendants’ sworn affidavits that he charged at them when they entered his cell on

March 19, 2019, and repeatedly disobeyed their orders to lie on the floor and,

therefore, the defendants’ factual allegations were established as true. Id. at 8-11.

The magistrate judge concluded that, given plaintiff’s alleged actions when the

defendants entered the cell, the defendants were justified in using some force against

plaintiff and the force used was not excessive. Id. at 11-14.
      Case 2:19-cv-01340-KOB-HNJ Document 30 Filed 03/29/21 Page 2 of 3




       On January 28, 2021, plaintiff filed objections to the report and

recommendation. (Doc. 26). Plaintiff alleged he “report[ed]” that he did not assault

the defendants and he did not have a sheet around his neck when defendant Speaks

entered his cell, as Speaks claimed. Id. at 1. Plaintiff acknowledged that he “was

never able to give a real sworn affidavit” in opposition to the defendants’ motion for

summary judgment, but claimed his failure was due to his pro se status and having

limited access to a law library. Id. at 1-2.

      The magistrate judge noted that the facts alleged in plaintiff’s objections may

create a question of fact whether the force used was constitutional. (Doc. 27 at 2).

Therefore, the magistrate judge ordered plaintiff to file an affidavit or declaration

within fourteen days concerning his claims that defendants Speaks and McLemore

used excessive force against him on March 19, 2019. The magistrate judge advised

plaintiff that an affidavit is a statement made under oath before a person authorized

to take such an oath, such as a notary public. The magistrate judge further advised

plaintiff that if he was unable to make use of a notary public, he must make the

statement in writing and include the following declaration pursuant to 28 U.S.C. §

1746: “I declare under penalty of perjury that the foregoing is true and correct.

Executed on (date). (Signature).” Id.

      On February 24, 2021, plaintiff moved for a thirty-day extension of time to

file an affidavit or declaration. (Doc. 28). On February 26, 2021, the magistrate


                                           2
     Case 2:19-cv-01340-KOB-HNJ Document 30 Filed 03/29/21 Page 3 of 3




judge granted plaintiff’s motion in part and ordered him to file the affidavit or

declaration within fourteen days. (Doc. 29). More than fourteen days have elapsed,

and plaintiff has failed to comply with or otherwise respond to the magistrate judge’s

order.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

court finds no genuine issues of material fact exist and defendants Speaks and

McLemore’s motion for summary judgment is due to be granted.

         The court will enter a separate Final Judgment.

         DONE and ORDERED this 29th day of March, 2021.




                                         ____________________________________
                                         KARON OWEN BOWDRE
                                         UNITED STATES DISTRICT JUDGE




                                           3
